



EXHIBIT 10.1




AMENDMENT NUMBER ONE
TO THE
REGIONS FINANCIAL CORPORATION
2015 LONG-TERM INCENTIVE PLAN


Regions Financial Corporation hereby amends the Regions Financial Corporation
2015 Long-Term Incentive Plan, effective as of January 1, 2017, as follows:


1.Amend the second sentence in Paragraph 16(f) by replacing such sentence with
the following:


“If the event giving rise to the withholding obligation involves the issue or
transfer of shares of Stock, then, unless the applicable Award Agreement
provides otherwise, the Committee may permit a Grantee to satisfy the
withholding obligation by electing to have the Company withhold shares of Stock
or by tendering previously owned shares of Stock, in each case having a Fair
Market Value not to exceed the maximum statutory tax rate in the applicable
jurisdiction (or by any other mechanism as may be required or appropriate to
conform with local tax and other rules).”


2.Except as otherwise amended herein, the Plan shall continue in full force and
effect.




* * * * *





